UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-7066


BILLY RAY SMITH,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03256-FL)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Ray Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy   Ray    Smith      appeals   the   district      court’s     order

dismissing his complaint as frivolous.                 We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the   reasons    stated    by   the    district   court.       Smith    v.     United

States,    No.   5:11-ct-03256-FL        (E.D.N.C.     June    4,     2012).      We

dispense    with    oral    argument      because     the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2